IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: CECELIA KLINE, AN                 : No. 101 MAL 2016
INCAPACITATED PERSON                     :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: ANGELA BIROS                : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of June, 2016, the Petition for Allowance of Appeal is

DENIED.